THE COURT
decreed as follows: This cause coming on to be heard by consent of parties on the bill and exhibits of the complainant. and the answers of Joseph S. Clarke, and of Ellen G. Todd and Thomas G. Todd, *820by their guardian, Thomas H. Gillis, for that purpose duly appointed under authority of a commission issuing out of this court, and in due form executed and returned, and the same having been heard and considered, it is this first day of December. 1842, by the court ordered and decreed, that all the right, title, interest and estate of the said defendants, and all of them, in and to the piece and parcel of land * * * be conveyed and released to the said William C. Orme, his heirs and assigns, and for that purpose that 'William Ward be, and is hereby appointed guardian of said infant defendants, to execute, acknowledge and deliver as such guardian a sufficient deed therefor, and in default of such conveyance being duly executed on or before the first Monday in January, 1843,' that this decree be recorded among the said records of Washington county, to operate as a conveyance according to the act of assembly of Maryland in such case made and provided.